HALL, Judge.
Daniel Gretka challenges his sentence for conspiracy to commit robbery with a firearm as in excess of the statutory maximum. We agree that Gretka’s sentence improperly exceeds the statutory maximum and remand for resentencing.
Gretka was sentenced to two concurrent terms of five and a half years’ imprisonment, to be followed by ten years’ probation, upon his convictions for conspiracy to commit robbery with a firearm and armed robbery. These sentences were within the permitted range according to Gretka’s scoresheet, and the sentence for armed robbery with a firearm is within the statutory maximum for that offense. § 775.082(3)(b), Fla.Stat. (1991). However, the sentence for the conspiracy count exceeds the statutory maximum of fifteen years. §§ 777.04(4)(b), 775.082(3)(c), Fla.Stat. (1989). Since the total time imposed pursuant to a split sentence cannot exceed the maximum period of incarceration provided by law, Smith v. State, 584 So.2d 154 (Fla. 2d DCA 1991), we must vacate Gretka’s sentence for the conspiracy count and remand for resentencing.
Accordingly, we affirm Gretka’s convictions and his sentence for armed robbery, but we reverse his sentence for the conspiracy count and remand with directions consistent with this opinion.
CAMPBELL, A.C.J., and PARKER, J., concur.